Case 2:16-cv-00254-DRH-AKT Document 60-5 Filed 03/10/20 Page 1 of 8 PageID #: 393




                          EXHIBIT E
NO.                          Case
                    ~~bj~~KIUU           /cb0
                               /Q 2:16-cv-00254-DRH-AKT    ENDINGnJuu
                                              NO. _ _ __Document      I / / Filed
                                                                   60-5     oJ._ 03/10/20 No
                                                                                          Page
                                                                                             •
                                                                                                          PAY #:
                                                                                               2 of 8 PageID   PERIOD
                                                                                                          EN DING
                                                                                                                  3941\
                                                                                                                      \J ,
                                                                                                                                                         IC\
         f\'!QyP;qbC \)/ qa._TtJ yo .1                                                                        1               A\&~o                                   .1
NAME

                         HOURS r-:..:-=::-=,.~~=~
                         WORKED
                                                                                        ....--.-'-----1                NAME                      \)\cp2n(' 0


20t·10 110:061 JQ.~.Q~
21TU 10:22 JQ.~..l?.
                          1·:oL .,-,<~
                                • -·-'
                                       1.-..  L-1"<
                                        ·L.. • ._,
                                                             27t·10 I10=02IJ.Q.~.Q?.
                                                             28TU 10 :01 J.Q.~.Q;?.
                                                                                       II: 12:03
                                                                                           12 :01
                                                                                                    12:03
                                                                                                    24:04
                                                                                                                  I
                                                                                                                  I
                                                                                                                  II
                                                                                                                       31'10 110:02
                                                                                                                       4TU 9:54
                                                                                                                                      lQ.~.Q~
                                                                                                                                       :~.:.~§
                                                                                                                                                 12:01   12:01
                                                                                                                                                 12:02 24:03
                          11:55 23:58                                                                             I

23TH   10:04 1.Q.:.Q1    12:00          35:58 .     ~
                                                             30TH 10:04 10:08
                                                             31m 10:05 }Q·.·~.·!~'§
                                                                                          12:04
                                                                                          12:03
                                                                                                    36:1)8
                                                                                                    40:00
                                                                                                                  i    6TH 10:03 J.Q.;.Q~!       12:05 36:08
24FR   10:02 lQ.~.Q§     12 :o4         40 :oo s :o··                                                      8:1~ I      ?F~: 10:03 J.Q.~.W        12:1)· 40:0~    8:1
25SA   10:02 .w.:.w      12:08
                         11:24
                                        40:00 20:1
                                        4o:oo · 31:3
                                                               lSA 10:02 lQ.~.Q;?.
                                                              2SU 10:40 J.Q.:.~!l
                                                                                          12:0[1
                                                                                          11:21
                                                                                                    40:00 2o :1 I
                                                                                                    40:00 31 :3.. j
                                                                                                                       8SA 9:56 lQ.:.QZ
                                                                                                                       9SU 10:37 JQ.;.Q~
                                                                                                                                                               ·--
                                                                                                                                                 12:11 40 ·nn ·~·on~~--
                                                                                                                                                 11 :2~· 40 :oo 31 :4.
26SU   10:42 lQ.~.Q~:                                                                                             ;




                                                        I·

                                                             ttol4                                                                               '3~
                                                                                                                                                  &-'
                                                                                                                                                 3~
                                  I
                                                                                                                                                  1




                                                                                                                              1<:5111


                                       //.
 •~v ·                             ENDING
                                                Case     2:16-cv-00254-DRH-AKT
                                                 \ \ ( 1 IJL{ C'1    _NO.     .
                                                                                Document   60-5\\ Filed 03/10/20 Page
                                                                                   ~~6~~~RIOD          {J3/1'-l  NO. _3_
                                                                                                                       of 8 _  ~~6~~~RIOD
                                                                                                                          _PageID #: 395   I                                             \\I 5D/IL{
  NAME
                                       '1·
                     A\\ce~ U tucx\-orn.                                    NAME     A\£---erida b, uo.-\oro                            1 II   NAMEA~ 0\U?~o~                                                1
                             .                     "                                                 \
                                                                                                        ,..... I ~OURS
                                            .


                     ~___,.,..., ~--=~~
                                                                                                                                                                               . HOURS A C C U M U LATE D
                                                                                                                    .CCUMULA,TEDI i
-,......-'
        -"''""'T-'-Iwl
                    .                                                                                                                                                           WORKED HOURS jOVERTIME
                                                                                                                              !OVERTIME    i
    1ot·10 I ~:58! JQ.~.Q~: ll12=08l12=o8
    l1 TU 1U:05 J.Q.~.Q~       12 :00 24 :08
                                                                             171-10 10:02 J.Q.~Q~:
                                                                             18TU 1(1:1]3 J.Q.?.QQ
                                                                                                       II   12 :OEI 12 :1)6
                                                                                                            11 :57 24 :(13
                                                                                                                                               241-10 10:02 JQ~?.QQ
                                                                                                                                               25TU 10:07 19..?.QQ
                                                                                                                                                                                 11 :5E: 11:58
                                                                                                                                                                                 11 :53 23:51

                                                                            20TH                                                               28FR 10:06 lQ.?.Q~                11:59 35:50
   13TH
   14FR
   15SA
                   10:05 J!~.?.Q1
                   11):(10 JQ.~_;?..t
                   10:00 J.!~.~.Q;?.
                                          !115~ 40:00
                                          12:21
                                          1.~
                                                36:0~
                                                            -.-    8:2
                                                                   -.-
                                            .-. :O.t.."" 4LI.UO .t..U
                                                                .... •.)
                                                                            21FR
                                                                            22SA
                                                                                   10:13
                                                                                   10:02
                                                                                   10:16
                                                                                           .l.!1?J.6
                                                                                           J.Q.?J.!~        12:08   3611
                                                                                                            11•5~ 40:00 E::l                   29SA 10:00 l!~.~.Q~
                                                                                                                                               30SLI 10:42 1Q.~J!1
                                                                                                                                                                                 12:03 40:001    ··-··
                                                                                                                                                                                 11 :22 40:00 1'3: 1.
                                                                                                                                                                                                         ,:C'
                                                                                                                                                                                                         (


                                                                                           J.Q.?.Q~         11:53 40:00 20:0
   16SU            10:37 E!.~.!~!~        11 :2€ 40 :(II_ 31 :~             23SU   10:35   .m?.Q~           11:3 40:1)1_ 31:,3


                                                                                                                                                          'i_      5C;D
  .~D             X ,.     I 5Gb
                                                                                                                                                        [~
     3'l1
  2_8, · Bl\l


                                                                                                                                   4'


                                        ' '~)
                                                                                                                                               M11   TIME SYSTEMS INTERNATIONAL, Englewood, NJ- (201) 871·1200
    'A11       TIME SYSTEMS INTERNATIONAL, Englewood, NJ- (201) 871-1200   #A11




                                                        /
                                                       .'
                                                                                                        14 (l u
                                  Case 2:16-cv-00254-DRH-AKT Document 60-5 Filed 03/10/20 Page 4 of 8 PageID #: 396
                                                          NO. _ _ __   ~~6~~~R.IOD L~ (             NO. _ _ __ ~~b~~~RIOD                                     \;bi7I/L(

                                                             NAME     A\-tre~ . lhtfA±"6ffi                        1      NAME     A\C<ecx:k>          U ~ l\o.\Qr''Q
                                                                                                                                                              j
                                                                                                                                                                                     ·1
                                                                                                                                                                   A C C U M U L A ·T E 0
                                                                                          . HOURS A C C U M U L A·T E 0
                                                                                                                                                                    HO.URS IOVERTIMI
                                                                                           WORKED HOURS IOVERTIMEj

                                                              9TIJ    9:5€.   J.Q.~.Q§     12:1c      12:1
                                                                                                             I.       I
                                                                                                                            um   lw :01 IJ.Q.~.Q~ II    12   =o~     12:1)._
           9:50                   12:22 12:22                10~JE   10:06    l9..?J.9.    12:09     24=19
16TU              J.P.~J.f                                                                                                  3t..IE 10:02 19..?.9.~
171.\IE    9:57                   12:04 24:26                11TH    10:02    !.!~.mz      12:05     36:24                                              - -
                                                                                                                                                        12:n! ~ • -1
                                                                                                                                                              ?4•Q.'i
                  l!~.?.Pl                                   12FR     9:26                                                  4TH 10:07 lQ.?J.f           12 :o.... 36: 10' .
                                                                              J.Q.~.Q2     12:43     40:0~ · 9•0t
                                                                                                                                                                      ·~
18TH      10:07   19..~1!~        12:03 36:29
                                                             13SA    10:01    l!l?.Q_~     12:07     4o:oo 21 n             5FR 9:55 J.Qg~              12:2E        40:0          8:~
 1 ·~m    10:02   l!~.g2          12:17 40:00 .
                                                             14SIJ    8:57    lQ.?.!~l      13:0~   ,.4o:o 34:1             6SA 10:13 19..?.9.~         !I :51      40           20 •2!
20SA      10:11   J.Q.?.Q§        11:5 40:00 20:4
                                                                                                                            7Sll 10:43 19..?.!~§       11 :25       40:00        31:5~
2lSU      10:41   W.?.Q~          11:22 40:00 32:0




          ~   .    3{P                                                                                                             0       3W
          32--     t.t ~1,
                   --
                  lft.-' .. .




                             .'
                                   .·~{·/   ...
                                                        '\
                                                                     '[_
                                                        #A11                                                              #A11


#A11




                                                                                                                                                                                            /
               PAY PERIOD
   NO. _ _ __ Case         1
                   2:16-cv-00254-DRH-AKT  Document 60-5 Filed 03/10/20 Page 5 of 8 PageID #: 397
               ENDING  .. . I ' ~ I • . )
                                  •                  PAY PERIOD tJ L\ I tJ
                                          - - - - - ENDING       1        ·
                                                                            ''\. ·· _NO. _ _ __                        I                                   ~~6~~~RIOD \ d-./J.fS'/Icj
   NAME          A\fseo6fj                                                           NAME                                                       A~ · U~C\o-\Oro                         ·1
                                                                                                                                                                      "
                                                                                                                                                                HOURS A C.C U M U L A·T E C
                                                                                                                                                                WORKED HOURS OVERTIM
       6TU  9:55 J.!J.~.H               12:1912:19''
       ?I.~JE
           10:04 19..~.9.~             12:00 24:19                   30TU 10:01 !.9..:.~9.              12:29      12=29"               23TU 10:08 l~!.?.?.§ ll2ll7 12:17
       8TH 10:08 2.?.~§                                              311.o.IE 10:07 lQ.:.Q~             11:57      24:26                241.dE 7:55 Z.~.~~     11:43 24:01)
                                       11:47 36:06
       9FR 10:10   1.~.Q§               5:5E 40:0( . 2:1)              1TH 11]:24 l9..?.Q~              11:39      3E.:05
                                                                       2FR 9:56 19..:.9.~               12:07      40:00. 8:1           26FR 10:04 lQ.~.!~f     12:00 36:00' .
   11SU 10:37 JQ.:QJ.                  11:24 40:00 13':2               3SA 10:05 JQ.~.QQ                11 :s._    40:00 20:0           27SA 10:02 J.Q.~.Q;f    12:1)1) 4o:ool E::o
                                                                       4SU 10:38 W.?.!~1                11 :2E·    40:00 31:3           28SU 10:35 J!l?J!l      11 =:26 40:00 19:21




                                                                                                                                         ~0/tc-1 · 13~
                ~o'~ ~                                                                                                                   ;q' r6~o~
                                     \),
                 \~lf1.i
                                      ~

                       z)
#A11
         TIME SYSTEMS INTERNATIONAL, Englewood, NJ- (201) 871·1200
                                                                     #A11   TIME SYSTEMS INTERNATIONAL, Englewood, NJ- (201) 871·1200




                                                                 /
                               Case 2:16-cv-00254-DRH-AKT Document 60-5 Filed 03/10/20' Page
                                                   NO.         ~~6~~~RIOD [ J_
                                                                                                         ~~b~~~RIOD
                                                                                         NO. 6 of 8 PageID #: 398
                                                                                                                          I <7;11)                                                                     2./l (/ j

                                                                          NAME         A<:;~dC) ·l)\~Cj.._-\G\0                               ·1        NAME            A\\i-'e do· CJ \ CJQ.'"\(:f
                                                                                                                                                                                         \
                                                                                                                                                                                                    Q                     1
                                                                                                                                                        ~I ~li                I~          I~ .
                                                                                                                                                                                                 . HOURS A C CUMULA-TE 0
                                                                                                                                                                         IN        OUT



                                                                                                                                               I
                                                                                                                                                                                                  WORKED HOURS OVERTIME




                                            i;2 I
                    J.Q.~gJ.                                          I      I ,.,,          l•••j - - .   IMit---+....;.;.;;.~'""t"".;..;;.-=t

              9:52 J.Q.~Q;?                                                           1(1:1)1                                                           28l.o.IE        10:01 J.Q.;_Q~:           12:07 12:07
                                                                          20TU                     J.Q.~J.§      12:14      12:14'
              9:52 J.Q.~QQ
                                                                          211!JE       Q•C''t "                                                    I    29TH            10:06 .l!1?.QJ.           11:55 24:02
              9:53 J.Q.~Q§.    12:08   36:1
                                                                                       •. •·J·.J   J.Q.~.Q~      12:12      .-.4
                                                                                                                            .l. •...;;' ·\.
                                                                                                                                 •L.t•
                                                                                                                                                   I
                                                                                                                                                        30F~:           10:08 .l!};..F            12:09 36:11
                                                                                                                                                   I
                                         1 1
                               1'"'•1~                                    22TH 10:04 lQ.?.Q@
                               -£· ~      4o:oo      R·?                                                         12 :o~
      1?SA 10:04 J.Q.~Q§.
      lt:E;U 10:3? JQ.?.Q;?    12 :1)2 40 :oo      2,;·                   23FR  '3:55 J.Q.?.QZ                   12:12
                                                                                                                            3E. :3o .
                                                                                                                            40 ,:1)0 . t: =4.-     II 31SA               9:59 J.Q.?.   .rc        12:18 40:00    8:25
                                                                          24SA 10:42 10:04                                                                1SU           10:05      .w .;.Q~       11:5t 40:ou . 20:2
                               11=25 4o:oo 31:5·                                                                 11 :22     40"W0 20 :o
                                                                          25SU        10:36 JQ:~~~~              11:2~      40:oo 31:3             II
                                                           ....
                                                           I      '
                                                                                                                                                   I


                                                                                                                                                   !    C0'i 1.                    3~
                                                                                                                                                   !
                                                                                                                                                   ! ~71 ~~~~ 1-73
                       us~:o 1 . 1 11 ~DKr ~ 3~
                                                                                                                                                                    /
                                                                                                                                                   :
          {/.WX/t/O                                                                                                                                         '/




          ~<J£oj XQJ-:1/ ~-I ·. I _:  ~.[ 9 X~ ~~       II                                                                                         ;
                                                                                                                                                                                   ~
                                                                                                                                                                                   ~53
                                                        II I · I                                11~                                                .'

                                                                                                                                                   !




M11


                                                                      #A11     TIME SYSTEMS INTERNATIONAL, Englewood, NJ- 1201) 871-1200
                                                                                                                                                   j


                                                                                                                                                   '       ~~R~"?
                                                                                                                                                        #A11       TIME SYSTEMS INTERNATIONAL, Englewood, NJ- (201) 871 -1200




                                                  .··
                                 .../~
                                                                                                         , 7 of 8 PageID #: 399
        "'v.                           Case
                                    ENDING          2:16-cv-00254-DRH-AKT
                                                     <i>.ll 7 (I ':z      Document 60-5 Filed 03/10/20 Page                 ~~6 ~~~RI0Da· L<& 115. .
                                                                                   PAY PERIOD 3/1 IlL._ ~, -NO.                          /I
                     A\ ~5CO¢o·
                                                                                _NO. _ _ __
        NAME                               \j\\J0sOi'O               1                                              ENDING            ·
                                                                                                                                             1
                                                                                                                                                   ..J
                                                                                                                                                                              NAME    AtrrcdO·-         · ~1t4a±or o                1
                                          . HOURS A C C U M U LA-TE D
                                                                                    NAME           A\~DC:\ ~\qp-\o('()                                     1            i .


                                           WORKED HOURS "!OVERTIME                                                                                                  . ~
                                                                                                                                                                      w C§ ~  I>- W .IN   I~ our I~       . HOURS A C C U M U L A.-T E D

                                                                                    ~J~Jj
                                                                                                                                                                                                        . WORKED HOURS OVERTIME
         11t..JE 10:01 J.~!.~.Q~
                                                              I                                   IN   j~ ourj~             HOURS A C C U M U LA-TE D
                                                                                                                         . WORKED HOURS . OVERTIME
                                            12:08 12:08                                                                                                                       3TU    10:17                 11:48 11:48
                                                                                                                                                                                             J.Q.~.Q§
         12TH 10:00 JP.Ll~                  12:13 24:21                             2f.TH 10:0E.            JP.?.H            12 :oc: 12:08 .
         13FR      10:05     10:06           0:01 24:22                             27FR 9:58               J.Q.?.~2          12:31       24:39                               E.FR   10:09 J.Q.~.J.~!      12:09 23:57
         13FR      10:08 W.?J.~            12!12      3€.:331 ·     II              28SA 10:08              l!~.?..r~         12:05       3€.:44                              ?SA    1.0:08 J.Q.~J.~       12:11 36:08
         14SA 11):02 J.P.~.Q~               12:03                                    .1SU 10:30             J.Q.?..U          11 =41 40:1)0 .            8:2~   ;             8SIJ   11:03 J.P.?.Q~        11 :oE. 40:00          7: 1~
         15:3U 10:44 q;Q?'"                 J~/P

                                                                                                                                                                              \(D~   9        ~G.o
                                                                                                            )GO                                                                                q_S
                                                                           I
                                                                               ..l{o ~ 1q;                   llI
                                                                                                                                                                               l~ \~~
                                                                                                                                                                                              -
                                                                                                                                                                                              ~(6.3
                                                                           i
                                                                                                 \~·
                                                                           I

                                                                                    t');~                   ..-/"
                                                                           i




                    qotq-
                                                                           I
                                                                                .           'j
                                                                           i ~.             .
                                                                           i,·
                                                                           I
                                                                                                             ltr'            ·· .


                      f. hI Y
                                                                           ;

... !             J
                                                                                                                                                                -l
                                                                                                                                                                    !
                                                                                                                                                                    '
                                                                                                                                                                    I



                                                                                                                                                                    1
                                                                                                                                                                                          L ?y )\
                                                                                                                                                                                                                -   ~I

                                                                                                                                                                                                                    I     ~-   .·Jl'
                                                                                                   . · Jl 5 Wd~                                                                          I
                                                                                                  / iL-~~~·   .                                                 '   I
        IIA11   TIME SYSTEMS INTERNATIONAL, Englewood, NJ- (2011871·1200
                                                                                                       r_               ..



 .'



                                                                   __,
                                              /1'
       NO
            •
                             r/•\ T
                             ENDING
                                          Case 2:16-cv-00254-DRH-AKT Document
                                      t't:t11UU3      L;;. . -;.
                                                             /. ft'(i         60-5 Filed
                                                                           PAYPERIOD
                                                                                          03/10/20
                                                                                      .SJ/)cf
                                                                              NO. _ _ __      •    Page
                                                                                                     NO.8_
                                                                                                         of _
                                                                                                     ENDING
                                                                                                            8 PageID
                                                                                                               __ #: ~~b~~~RIOD
                                                                                                                        400
                                                                                                                              .LJ\1
                                                                                                                                                   I                                                      y/7/l~
       NAME     A\ftro?x:2 U\~~:Ca\0 ·.·1                                     NAME          \]\fu~ ~ · VJVll~itru                          1I                NAMEAl~ lhUa:\-~-z-                      ~
                                                                                                                                                                                                                                 1
                                                                                                     •                                                     I ... I_ 1.1        1-1        I I

                                                                                                          . HOURS 1-'-'-.,;...;;...-'--r--==-""'
                                                                                                           WORKED

                 9:50                                                         25l·.IE   10:17 I".,.          I"L I~                                          31TU 110 :04
                                                                                                                                                               1l•JE 10 ·: 09
                                                                                                                                                                                 IJ.?..;.Q§
                                                                                                                                                                                  J.Q.;J.~       12:09 12:09
                                                                                                                                                                                                   1:57 14:0E.. .
       18hJE 10:48 11:38                                                      26TH      10Hl 1Q.;.6§        12:15 12:15
                                                                                                            12~12        24:27
       18h.IE .-11 :3'3 w.;. Q~
       1.9TH · 10:01 J..Q. ~J.~
                                                                              27FR
                                                                              28SA
                                                                                        10:10 J!l~.?.?.
                                                                                        10:02 g!_ ;J.Q      12:08 36:35                            i! II                                                      /2
                                                                                                                                                   ; I
       20FR 9:50 J.Q:~.?.~
       21SA 10:07        ,Ala 1Ad     I   J:2:0()
                                                                 12.
                                                                    8
                                                                                                                         1-lt:J                    :I
                                                                                                                                                       I
                                                                                                                        ~(~!Q
                                                                                                                                                   I




                                                      ---
                                                                                                                                                   :. i'
                                                                                                                                                   :l
                                                                                                                                                   :i
                                                      ~Jo
                                                                                4ott1 ·13~0.                                                           !
                                                                                                                                                       i




                                                                               ~?q~B ~
  !
  i
  I
·j·
. I
  \

.. I
                                                                                                 vrP
  I

  II                                                                                                                                                                                                                    ,.....

  I!
  !
  I
  :
                                                                                                                                                                                 A                  / 15                (

  !                                                                                                                                                                                  - -----------·-·
                                                                                                                                                            #A11    TIME SYSTEMS INTERNATIONAL, Englewood, NJ- (201) 871 · 1200




                              -"'-
                                               // .
                                                                        ---
